Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 2/17/2021.  Currently, claims 1-16, 18, 20-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over DeVette (US 6,718,141) or George et al (US 2011/0122768) in view of Liu (US 2019/0199582) or Wang et al (US 2017/0339007).
As per claim 1, DeVette or George teaches a method, comprising:
requesting, by use of an explicit attribute of a resource alarm message, a change in a severity of a resource alarm (DeVette: col. 12, lines 42-44, “OSC messages 361-
DeVette or George does not teach that the alarm is a virtualized resource alarm and the resource alarm message is a virtualized resource alarm message. However, Liu or Wang teaches a virtualized resource alarm (Liu: abstract, “virtual resource alarm information”; Wang: para 0199: “The VM alarm information may be alarm information generated by a VM corresponding to the VIM or a VM that the VIM is responsible for managing, or may be correlation alarm information generated by the VIM”), and Liu or Wang teaches using of an explicit attribute of a virtualized resource alarm message (Liu: para 0008: “associated virtual resource alarm information may be directly reported to the element manager by using the virtual machine”; Wang: para 0124: When a managed object in the NFVI is faulty, the NFVI reports at least one piece of NFVI alarm information to a VIM, and the alarm information carries parameters such as a managed object identity, alarm time, and an alarm severity. The VIM is responsible for managing the NFVI. When the NFVI is faulty, the VIM is also faulty and generates VIM alarm information. The VIM reports the at least one piece of NFVI alarm information and the at least one piece of VIM alarm information to the VNFM. The VNFM performs correlation analysis on the at least one piece of NFVI alarm information and the at least one piece of VIM alarm information). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 

As per claim 2, George in view of Liu or Wang teaches determining to change the severity of the alarm (para 0055: “recommend to the user via computing system 154 to raise an alarm, escalate or shorten severity of an existing alarm of an alternate communication link via network alarm system 156”).

As per claim 3, George teaches the requesting the change in the severity is based on an identified reason (para 0043: “The action recommendation device 152 is configured to provide at least one recommended action via computing system 154 when at least one alternate communication link (e.g., communication links 116 or 124) does not satisfy at least one predetermined criterion. The possible recommended action can includes provision of more staff, raising an alarm, escalating or shortening alarm severity via the network alarm system 156”; para 0034: “For example, an alarm can indicate that the bandwidth or latency associated with any network element of a communication link has become critical. Additional alarms can indicate others failures of the communication links 116, 124”). 

As per claim 4, George teaches including an identified reason in the request (para 0043: “The recommendations can indicate whether primary or secondary communication link 116, 124 recommendations will meet the same quality of service 

As per claim 5, DeVette teaches changing the severity of an alarm (col. 12, line 44), DeVette obviously encompasses teaching the change comprises reduction in the severity as claimed.

As per claim 7, George teaches wherein the change comprises an escalation in the severity (para 0055: “For example, the real-time update device 148 transits the selected recommended action to the network alarm system 156, which raises an alarm, escalates or shortens severity of an existing alarm”).

As per claim 8, Liu or Wang teaches using of the explicit attribute of the virtualized resource alarm message (Liu: para 0008: “associated virtual resource alarm information may be directly reported to the element manager by using the virtual machine”; Wang: para 0124: When a managed object in the NFVI is faulty, the NFVI reports at least one piece of NFVI alarm information to a VIM, and the alarm information carries parameters such as a managed object identity, alarm time, and an alarm severity. The VIM is responsible for managing the NFVI. When the NFVI is faulty, the VIM is also faulty and generates VIM alarm information. The VIM reports the at least one piece of NFVI alarm information and the at least one piece of VIM alarm information to the VNFM. The VNFM performs correlation analysis on the at least one piece of NFVI alarm information and the at least one piece of VIM alarm information)

As per claim 9, Wang teaches sending a message from an element manager to a virtualized network function manager (para 0008: “receiving, by an element management system EMS, a first alarm message reported by a virtualized network function manager VNFM, where the first alarm message includes first alarm association information, and the first alarm association information includes at least one of the following: a first object identity and a preset association between object identities”).

As per claim 10, George teaches the determining to change the severity is performed by an element manager (para 0055: “For example, the real-time outage updated device 148 can recommend to the user via computing system 154 to raise an alarm, escalate or shorten severity of an existing alarm of an alternate communication link via network alarm system 156”).

As per claim 11, Wang teaches performing an alarm correlation (para 0039: “performing correlation analysis on the NFVI alarm information to generate the VM alarm information”). 

As per claim 12, DeVette or George teaches a method, comprising:
receiving, by use of an explicit attribute of a resource alarm message, a request to change a severity of a resource alarm (DeVette: col. 12, lines 42-44, “OSC messages 361-364 sent by the CNM 123 to a node 101-122 may request the node to perform such tasks as changing the severity of an alarm”; George: para 0055, “recommend to the 
updating the severity or applying a policy or both updating the severity and applying a policy based on the request (DeVette: abstract, “identify network faults and raise alarms”, col. 12, lines 42-44, “OSC messages 361-364 sent by the CNM 123 to a node 101-122 may request the node to perform such tasks as changing the severity of an alarm”; George: para 0024, “The endpoints 104, 106 can also be configured to raise alarms via the network alarm system 156”, para 0055, “For example, the real-time update device 148 transits the selected recommended action to the network alarm system 156, which raises an alarm, escalates or shortens severity of an existing alarm”).
DeVette or George does not teach that the resource alarm is a virtualized resource alarm and the resource alarm message is a virtualized resource alarm message. However, Liu or Wang teaches using a virtualized resource alarm message (Liu: abstract, “virtual resource alarm information”; Wang: para 0199: “The VM alarm information may be alarm information generated by a VM corresponding to the VIM or a VM that the VIM is responsible for managing, or may be correlation alarm information generated by the VIM”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DeVette or George with those of Liu or Wang in order to facilitate fault management in a virtual network environment.



As per claim 14, Liu teaches receiving the request (e.g. alarm information) by a virtualized network function manager (para 0004: “and then the VIM forwards the alarm information to a virtual network function manager (VNFM) that manages a virtualization function”).

As per claim 15, Wang teaches notifying a network function virtualization orchestrator regarding the change in the severity of the alarm (para 0068: “a sending unit, configured to report the VM alarm information generated by the processing unit to a virtualized network function manager VNFM, so that the VNFM reports, according to the VM alarm information, a first alarm message to an element management system EMS, where the EMS performs correlation analysis on the first alarm message and second alarm message that is reported by a VNF”; para 0107: An Or-VnFm interface that is between the NFVO and the VNFM).

As per claim 16, DeVette or George teaches wherein the applying the policy comprises leaving a current severity level unchanged (DeVette: col.12, lines 43-44, 

	Claims 18 and 20 are rejected on the same basis of rejection of claim 1.
	
Claims 21-22 are rejected on the same basis of rejection of claim 12.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeVette (US 6,718,141) or George et al (US 2011/0122768) in view of Liu (US 2019/0199582) or Wang et al (US 2017/0339007), and further in view of Mulkey et al (US 2016/0142274).
As per claim 6, DeVette or George does not explicitly teach wherein the reduction is configured to be evaluated against a policy. However, Mulkey teaches the change (e.g. reduction) is configured to be evaluated against a policy (para 0069: “the flow proceeds to 440 to check whether alarm levels ("severities") have changed, relative to corresponding thresholds”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DeVette or George with those of Mulkey in order to facilitate fault management in an environment.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered and are discussed in detail below:
Applicant's amendments filed 2/17/2021 overcome the objections, the rejections under 35 U.S.C.112 (b) or 35 U.S.C. 112 (pre-AIA ), set forth in the previous Office action, therefore, the objections and the 112 rejections indicated in the previous office action are withdrawn.
In regard to applicant's arguments, pp. 12, last paragraph through pp.13, lines 1-2, in regard to the cited reference Andrianov. The cited reference, Andrianov, is removed from applying as a prior art to the present application.
In regard to applicant's arguments, pp. 14-17, DeVette teaches requesting a change in a severity of a resource alarm by use of an explicit attribute of a resource alarm message (col. 12, lines 42-44), Liu teaches using of an explicit attribute of a virtualized resource alarm message (para 0008: “associated virtual resource alarm information may be directly reported to the element manager by using the virtual machine”), Wang also teaches using of an explicit attribute of a virtualized resource alarm message (para 0124: When a managed object in the NFVI is faulty, the NFVI reports at least one piece of NFVI alarm information to a VIM, and the alarm information carries parameters such as a managed object identity, alarm time, and an alarm severity). Furthermore, since the claimed explicit attribute is not clearly defined, the virtual resource alarm information of Liu is read as the claimed explicit attribute.  According to claim 6, Mulkey does teach the change (e.g. reduction) is configured to be evaluated against a policy (para 0069).  In fact, there are 4 sets of rejection for claim 1, 
Applicant is noted that, when reviewing a reference, not only the specific teachings of a reference but also reasonable inferences which the artisan would have logically drawn therefrom may be properly evaluated in formulating a rejection. In re Preda, 401 F. 2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F. 2d 194, 138 USPQ 148 (CCPA 1963). Skill in the art is presumed. In re Sovish, 769 F. 2d 738, 226 USPQ 771 (Fed. Cir. 1985). Furthermore, artisans must be presumed to know something about the art apart from what the references disclose. In re Jacoby, 309 F. 2d 513, 135 USPQ 317 (CCPA 1962). The conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint or suggestion in a particular reference. In re Bozek, 416 F.2d 1385, 163 USPQ 545 (CCPA 1969). Every reference relies to some extent on knowledge of persons skilled in the art to complement that is disclosed therein. In re Bode, 550 F. 2d 656, 193 USPQ 12 (CCPA 1977).
Applicant is also noted that a reason to combine teachings from the prior art “may be found in explicit or implicit teachings within the references themselves, from the ordinary knowledge of those skilled in the art, or from the nature of the problem to be solved.” WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1355 (Fed. Cir. 1999) (citing In re Rouffet, 149 F.3d 1350, 1355 (Fed. Cir. 1998)). Also, “an analysis of obviousness . . . may include recourse to logic, judgment, and common sense available 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIM T NGUYEN/Primary Examiner, Art Unit 2454